Citation Nr: 1724039	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-06 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a groin muscle strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from September 1990 to March 1991 and on active duty in the Army from June 2006 to November 2006, September 2011 to October 2011, and August 2014 to May 2015.  The Veteran was awarded the Army Commendation Medal and Army Achievement Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The case was before the Board in October 2011 and August 2013.  The Board's August 2013 decision remanded the Veteran's increased rating claim and denied her service connection claim.  The Veteran appealed the August 2013 denial to the United States Court of Appeals for Veterans Claims (the Court).  In December 2014, the Court granted a Joint Motion for Remand (JMR) and remanded the Board's denial of service connection for hypertension for readjudication.

In April 2015 and September 2015, the Board remanded the case for additional development.  For the reasons discussed below, further development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The September 2015 Board remand directed the AOJ to verify the specific dates of the Veteran's qualifying active service, to include all periods of ACDUTRA and inactive duty training (INACDUTRA).  Although the AOJ obtained files from the Defense Personnel Records Information Retrieval System (DPRIS), the AOJ did not verify the dates of the Veteran's ACDUTRA and INACDUTRA service.  Moreover, the DPRIS responses dated on November 30, 2015 and March 31, 2016 contain several pages showing the following: "[d]isplay Error - the image selected could not be displayed due to a problem with the image."  The November 2015 response contained errors on pages 91, 102, 115, 118, 121, and 124; the March 2016 response contained errors on pages 55, 61, 70, 73, 76, and 79.  As the relevance of the information contained within those pages is unclear, the AOJ should obtain new copies of those documents and ensure that the affected pages are restored.  Thereafter, the AOJ should verify the dates of the Veteran's qualifying periods of service, including ACDUTRA and INACDUTRA service, and compile these dates in a typed memorandum.

The Board also directed the AOJ to obtain an addendum opinion addressing whether the Veteran's hypertension was aggravated beyond the natural progression of the disease during service, and asked the clinician to address the VA medical records showing the Veteran's first diagnosis in 2002, the recent diagnosis of glaucoma, and the Veteran's assertions regarding aggravation in 2006 when prescribed Micardis and in-service stress, lack of proper eating habits, lack of proper rest, lack of sleep and physical activity, and working 14-hour days 7 days a week during deployment.  An addendum opinion was obtained in January 2016.  Although the clinician addressed the Veteran's assertions regarding stress and lack of rest, sleep, proper eating habits, and physical activity, the clinician did not comment on the recent development of hypertension retinopathy and glaucoma or the Veteran's medication change in 2006.  Thus, a new opinion is necessary.

Finally, the Board asked the AOJ to afford the Veteran a new examination for her groin disability, and for the examiner to describe the nature and severity of any flare-ups of the condition, including decreased hip flexion causing locking and stiffening, as reported by the Veteran in an August 2015 appellate brief.  An examination was provided in January 2016.  Although the examiner noted that the Veteran denied locking, the Veteran's flare-ups were not addressed by the examiner.  Thus a new examination is necessary.


Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's dates of ACDUTRA and INACDUTRA service.  Service records providing retirement points are insufficient in this regard.  The AOJ should prepare a summary of such dates, or document for the record why the production of a summary of service dates is not possible.  If records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Obtain new copies of the DPRIS responses dated November 30, 2015 and March 31, 2016.  Note that the documents as they exist in the claims file at present contain image display errors.  The November 2015 response errors were on pages 91, 102, 115, 118, 121, and 124; the March 2016 response errors were on pages 55, 61, 70, 73, 76, and 79.  

3.  Take appropriate action to obtain VA treatment records from March 2016 to present.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

4.  Next, forward the claims file to an appropriate clinician for an opinion regarding the Veteran's hypertension.  If the clinician determines that the Veteran should be provided another VA examination, one should be scheduled.  

The examiner should review the entire claims file, to include this remand, and state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was aggravated beyond the course of its natural progression during service.

**In rendering the requested opinion, the clinician is asked to address VA medical records showing the Veteran was first diagnosed with hypertension in 2002; the Veteran's assertion that her hypertension was stable prior to her 2006 period of service and the switch of medications to Micardis in November 2006 demonstrated that her hypertension was aggravated during that period of service (see September 2013 statement and April 2015 brief); and the Veteran's recent diagnosis of hypertensive retinopathy and glaucoma (see August 2015 statement).**

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The rationale for any opinion rendered must be provided.  If the examiner is unable to offer any opinion without speculation, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  Next, afford the Veteran a VA muscle examination with an appropriate physician to determine the severity of her residuals of groin muscle strain.

The claims file should be reviewed by the examiner, to include this remand, and the examiner should indicate that such review has occurred.

The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of her residuals of groin muscle strain.  **The examiner should determine whether the Veteran experiences flare-ups of the condition, and specifically describe their nature and severity, to include the reports of decreased hip flexion resulting in locking and stiffening.**

The examiner should then provide an opinion as to whether the residuals of groin muscle strain are best characterized as slight, moderate, moderately severe, or severe.  If the examiner finds that there has been a noticeable change in severity of her symptomatology between 2007 and the present, the examiner should to the extent possible identify the date on which the change occurred.

A complete rationale should be given for any rendered opinion.

6.  Review the examination reports to ensure that they comply with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.  

7.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any requested benefit remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC) and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




